The appellant company became entitled to the land certificates upon the performance of conditions into which the execution of a bond did not enter. Under color of office, and as a necessary prerequisite to their securing the certificates they i\ ere required by tin», governor to execute the bond we have been considering. The instrument was made under duress and without lawful authority and was void as appears from the face of the petition, and the demurrer should have been sustained. Had the demurrer been sustained below, the plaintiff would have been allowed to amend his pleadings so as to allege, if possible, that the bond, was not required as a pre-requisite to the issuance of the certificates. The appellee is entitled to the same privilege upon our decision that, the demurrer should have been sustained. For the purpose therefore of allowing the appellee to so amend his pleadings, if he can do so consistently with the facts, as to allege that the bond was not required as a condition precedent to the delivery of the certificates, but that it was voluntarily executed and tendered by the appellant company, the judgment will be reversed and the cause remanded.
Willie, O. J.